DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,940,092. Although the claims at issue are not identical, they are not patentably distinct from each other because they include the same obvious subject matter.
Application 17/195431
US 10,940,092
1. An apparatus comprising: a dispenser including: a housing; a reservoir housed within the housing; a chute in fluid communication with the reservoir, wherein the chute is adjacent to the reservoir; a user input device; a power source housed within the housing; a logic housed within the housing, wherein the power source powers the logic; a motor housed within the housing, wherein the power source powers the motor, wherein the logic controls the motor; a gear train housed within the housing, wherein the motor drives the gear train; a first platform defining an opening, wherein a portion of the first platform abuts a bottom portion of the chute when the dispenser is in a non-dispensing state; and a second platform including a well, wherein the gear train is configured to rotate the second platform relative to the housing, and wherein when the logic sets the dispenser to a dispensing state a position of the well is adjustable relative to the housing via the user input device, such that the well substantially aligns with the chute.  

1. An apparatus comprising: a dispenser including: a housing; a reservoir housed within the housing; a chute, wherein the chute includes an upper end, a lower end, and a rear wall having an opening therein, wherein the upper end of the rear wall of the chute is adjacent to the reservoir, and wherein the reservoir is in fluid communication with the upper end of the rear wall of the chute via the opening; a user input device; a power source housed within the housing; a logic housed within the housing, wherein the power source powers the logic; a motor housed within the housing, wherein the power source powers the motor, wherein the logic controls the motor; a gear train housed within the housing, wherein the motor drives the gear train; a first platform defining an opening, wherein a portion of the first platform abuts a bottom portion of the chute when the dispenser is in a non-dispensing state; and a second platform including a well, wherein the well includes a back wall, two side walls and a bottom, wherein the gear train is configured to rotate the second platform relative to the housing, and wherein when the logic sets the dispenser to a dispensing state a position of the well is adjustable relative to the housing via the user input device, such that the well substantially aligns with the chute.

2. The apparatus of claim 1, wherein the cute is side-by-side to the reservoir.  

2. The apparatus of claim 1, wherein the chute is side-by-side to the reservoir.

3. The apparatus of claim 1, wherein the chute is oriented vertically.  

3. The apparatus of claim 1, wherein the chute is oriented vertically
4. The apparatus of claim 1, wherein the housing includes a transparent window overlying the chute such that a content of the chute is visible externally to the apparatus.  

4. The apparatus of claim 1, wherein the housing includes a transparent window overlying the chute such that a content of the chute is visible externally to the apparatus.

5. The apparatus of claim 1, further comprising a visual indicator on the housing.  

5. The apparatus of claim 1, further comprising a visual indicator on the housing.

6. The apparatus of claim 5, wherein the visual indicator indicates that the apparatus is in a state such that the contents of the apparatus are available for dispensing.  


7. The apparatus of claim 6, wherein the visual indicator identifies at least one of a number of pills remaining or the time remaining until the next dispensing.  

6. The apparatus of claim 5, wherein the visual indicator indicates that the apparatus is in a state such that a content of the apparatus is available for dispensing.
7. The apparatus of claim 6, wherein the visual indicator identifies at least one of a number of pills remaining or a time remaining until the next dispensing.

8. The apparatus of claim 1, wherein the gear train includes a worm gear.  

8. The apparatus of claim 1, wherein the gear train includes a worm gear.

9. The apparatus of claim 1, further comprising a sensor positioned in the well, wherein the sensor determines the presence or absence of an item for dispensing.  

9. The apparatus of claim 1, further comprising a sensor positioned in the well, wherein the sensor determines a presence or an absence of an item for dispensing.

10. The apparatus of claim 9, wherein the determining is accomplished by at least one of determining a change in weight or determining a change in conductivity.  

10. The apparatus of claim 9, wherein the determining is accomplished by at least one of determining a change in weight or determining a change in conductivity.

11. The apparatus of claim 1, further comprising a receiver coupled to the logic, wherein the receiver receives a data including a schedule for the dispensing state.  

11. The apparatus of claim 1, further comprising a receiver coupled to the logic, wherein the receiver receives a data including a schedule for the dispensing state.

12. The apparatus of claim 1, further comprising a receiver coupled to the logic, wherein the receiver receives a set of instructions directing the logic to dispense according to a predetermined schedule data.  

12. The apparatus of claim 1, further comprising a receiver coupled to the logic, wherein the receiver receives a set of instructions directing the logic to dispense according to a predetermined schedule data.

13. The apparatus of claim 12, wherein the receiver only accepts receipt of the set of instructions upon receipt of a predetermined code.  

13. The apparatus of claim 12, wherein the receiver only accepts receipt of the set of instructions upon receipt of a predetermined code.

14. The apparatus of claim 12, wherein the receiver is a wireless receiver.  

14. The apparatus of claim 12, wherein the receiver is a wireless receiver.

15. The apparatus of claim 1, wherein upon at least one of an access to the inside of the housing, removal of a portion of the housing, or a breach of the housing, a Page 22 of 24Docket No. 15261300-000003Patent Application substance is released within the housing.  

15. The apparatus of claim 1, wherein upon at least one of an access to an inside of the housing, removal of a portion of the housing, or a breach of the housing, a substance is released within the housing.

16. The apparatus of claim 12, wherein the substance is at least one of a permanent die, a neutralizing agent, a substance that makes the dispensed item unappealing, a substance that makes the dispensed item unusable, a noxious smelling substance, or a foul tasting substance.  

16. The apparatus of claim 15, wherein the substance is at least one of a permanent die, a neutralizing agent, a substance that makes a dispensed item unappealing, a substance that makes the dispensed item unusable, a noxious smelling substance, or a foul tasting substance.

17. The apparatus of claim 1, wherein upon deactivation, the motor prevents rotation of at least one of the first platform or the second platform.  

17. The apparatus of claim 1, wherein the motor may be activated or deactivated, and, when in a deactivated state, the motor prevents rotation of at least one of the first platform or the second platform.

18. The apparatus of claim 1, the worm gear prevents rotation of at least one of the first platform or the second platform.  

18. The apparatus of claim 1, wherein the gear train comprises a worm gear, and wherein the worm gear prevents rotation of at least one of the first platform or the second platform.

19. The apparatus of claim 1, wherein the motor is at least one of unidirectional or bidirectional.

19. The apparatus of claim 1, wherein the motor is at least one of unidirectional or bidirectional.



.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry Weitzman (4,109,825 – hereinafter Weitzman) in view of Forrest Stone (4,747,514 – hereinafter Stone).
Re Claims 1-8, 11-13, 17, and 19:
Weitzman teaches a housing (10); a reservoir (internal cavity) housed within the housing (10); a chute (74) in fluid communication with the reservoir (Examiner notes the chute is open to the reservoir), wherein the chute (74) is adjacent to the reservoir; a first platform (62) defining an opening (64), wherein a portion of the first platform (62) abuts a bottom portion of the chute (74) when the dispenser is in a non-dispensing state (Examiner notes abuts at all times); and a second platform (42) including a well (54), wherein a gear train is configured to rotate the second platform (42) relative to the housing, such that the well substantially aligns with the chute (see Fig. 2), but fails to teach a user input device; a power source housed within the housing; a logic housed within the housing, wherein the power source powers the logic; a motor housed within the housing, wherein the power source powers the motor, wherein the logic controls the motor; a gear train housed within the housing, wherein the motor drives the gear train; and wherein when the logic sets the dispenser to a dispensing state a position of a well is adjustable relative to the housing via the user input device.


Stone teaches a user input device (35) (see Fig. 9); a power source housed within the housing (col. 6 lines 8-20); a logic housed within the housing (col. 6 lines 8-20), wherein the power source powers the logic (see col. 6 lines 8-20); a motor housed within the housing, wherein the power source powers the motor (see col. 6 lines 8-20), wherein the logic controls the motor; a gear train housed within the housing, wherein the motor drives the gear train (see col. 4 line 47 to col. 5 line 40); and wherein when the logic sets the dispenser to a dispensing state a position of a well  is adjustable relative to the housing via the user input device (see Figs. 1-10).  Re Claims 5-7: Stone teaches a visual indicator (at 35) on the housing (see Figs. 1-9).  Re Claim 17: Stone teaches wherein upon deactivation, the motor prevents rotation of at least one of the first platform or the second platform (Examiner notes the device is off when the motor is off).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Weitzman with that of Stone to provide an automatic means for a manually operated dispensing device as known within the art.





Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzman in view of Stone and further in view of Zonana et al. (US 2014/0305963 – hereinafter Zonana).
Re Claims 9-14:Weitzman in view of Stone teaches the device of claim 1, but fails to teach a sensor positioned in the well, wherein the sensor determines the presence or absence of an item for dispensing.

Zonana teaches a sensor (1300) positioned in the well (515), wherein the sensor determines the presence or absence of an item for dispensing (see paragraph [0091]).  Re Claims 11-14: Zonana teaches a wireless receiver (see paragraphs [0116]). Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Weitzman in view of Stone with that of Zonana so as to see the contents of a container for monitoring purposes.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzman in view of Stone and further in view of Masayoshi Umeda (US 7,186,176 – hereinafter Umeda).
Re Claim 18:Weitzman in view of Stone teaches the device of claim 1, but fails to teach a sensor positioned in the well, wherein the sensor determines the presence or absence of an item for dispensing.

Umeda teaches a worm gear prevents rotation of at least one of the first platform or the second platform (see col. 7 lines 7-15).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Weitzman in view of Stone with that of Umeda to prevent tampering or unwanted dispensing of product.


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weitzman in view of Stone and Zonana and further in view of George Getz  (US 2009/0223994– hereinafter Getz).
Re Claims 15 and 16:Weitzman in view of Stone and Zonana teaches the device of claim 12, but fails to teach wherein upon at least one of an access to the inside of the housing, removal of a portion of the housing, or a breach of the housing, a substance is released within the housing.

Getz teaches wherein upon at least one of an access to the inside of the housing, removal of a portion of the housing, or a breach of the housing, a substance is released within the housing (see paragraph [0037]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Weitzman in view of Stone with that of Getz to prevent tampering or unwanted dispensing of product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651